Citation Nr: 0208087	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  98-01 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to an increased disability rating for malaria, 
currently assigned a noncompensable evaluation.  

Entitlement to a total disability evaluation based upon 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant served on active duty from April 1969 to April 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 RO rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the veteran's claims 
seeking a compensable evaluation for malaria and a total 
disability evaluation based upon individual unemployability 
(TDIU rating).  

The Board remanded this case in May 1999 for additional 
development.  The Board again remanded the case in April 2001 
for the RO to schedule a Travel Board hearing, but in May 
2002 the veteran withdrew his request for a hearing.  


FINDINGS OF FACT

1.  The veteran does not have active malaria or any 
symptomatic residuals of malaria.  

2.  The veteran's service-connected disabilities include 
malaria (rated 0 percent) and post-traumatic stress disorder 
(PTSD) (rated 50 percent); the combined compensation rating 
is 50 percent.  He has less than a high school education, 
employment experience as a factory worker, and he is retired 
due to non-service-connected conditions.  His service-
connected disabilities do not preclude substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for malaria are 
not met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.88, 4.88b, Diagnostic Code 6304 (1996); 
38 C.F.R. §§ 4.31, 4.88b, Diagnostic Code 6304 (2001).  

2.  The schedular requirements for a TDIU rating are not met, 
and referral to the appropriate VA official for consideration 
of an extraschedular TDIU rating is not warranted.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16, 4.19 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claims.  Medical records have been obtained 
and VA examinations have been provided.  The Board finds that 
the notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000, and the related VA regulation, 
have been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  

A.  Compensable Evaluation for Malaria

The VA initially established service connection for malaria 
by an April 1971 rating decision, with a 30 percent 
evaluation assigned for one year after his separation from 
service and a 0 evaluation assigned thereafter.  In February 
1996, the VA received the veteran's claim for a compensable 
evaluation for malaria.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When a diagnostic code does not provide a 0 percent 
evaluation, and the requirements for a compensable rating are 
not met, a 0 percent rating shall be assigned.  38 C.F.R. 
§ 4.31.

In a claim for increased rating, the present level of 
disability is of primary concern; although a review of the 
recorded history of a disability is required to make a more 
accurate evaluation, past medical reports do not have 
precedence over current findings.  38 C.F.R. § 4.2; Francisco 
v. Brown, 7 Vet. App. 55 (1994).  

During the pendency of this appeal, the criteria for 
evaluating malaria has changed.  Either the old or new rating 
criteria may apply, although the new criteria only apply to 
the period since their effective date.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991); VAOPGCPREC3-2000.

Prior to August 30, 1996, the criteria for rating malaria 
were as follows:

Recently active with one relapse in the past year; or 
old cases with moderate disability ...................... 10 
percent

Recently active with two relapses in the past six 
months; or old cases with anemia ....................... 30 percent

Clinically active so as to require intensive treatment; 
recently active with three or more relapses over 
the past six months; or old cases with marked 
general impairment of health ............................ 50 percent

Clinically active so as to require hospital treatment 
for a contemplated or elapsed period of 14 days 
or more; or with a combination of cerebral 
symptoms, enlarged spleen, anemia, or other 
severe symptoms ......................................... 100 percent

38 C.F.R. § 4.88b, Diagnostic Code 6304 (1996).  See also 
38 C.F.R. § 4.88 (1996) (clinical course of disease, 
frequency and severity of recurrences, necessitation for and 
reaction to medication, should be basis of evaluation, not 
presence of absence of parasites).

On and after August 30, 1996, the rating schedule provides 
that malaria is to be rated as 100 percent disabling if it is 
an active disease.  The new criteria note that the diagnosis 
of malaria depends on the identification of the malarial 
parasites in blood smears.  If the veteran served in an 
endemic area and presents signs and symptoms compatible with 
malaria, the diagnosis may be based on clinical grounds 
alone.  Relapses must be confirmed by the presence of 
malarial parasites in blood smears.  Thereafter, the 
disability should be rated on the basis of residuals such as 
liver or spleen damage under the appropriate system.  
38 C.F.R. § 4.88b, Diagnostic Code 6304 (2001).  

In this case, though, the facts as applied to either version 
of Diagnostic Code 6304 yield a noncompensable evaluation.  
The evidence in recent years consistently shows that the 
veteran has a history of malaria, but, except for his 
allegations, is silent as to any relapses.  The veteran, as a 
layman, has no competence to give a medical opinion on 
matters such as diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The medical records in recent years are negative for active 
malaria or any symptomatic residuals of malaria.  A September 
1997 malarial smear was negative for plasmodium, the malarial 
parasite.  VA examination in February 2000 noted that the 
veteran provided a history of four relapses following 
service, the last being in 1981, with no relapses since then.  
The examiner diagnosed inactive malaria.  A July 2001 VA 
neurologic examination further indicated that the veteran's 
malaria had cleared after 1981, and noted that he had 
experienced none of the chronic complications of malaria, 
such as splenomegaly, nephropathy, or lymphoma.  

The weight of the credible evidence demonstrates that for 
years the veteran has not had active malaria or any 
symptomatic residuals of malaria.  The criteria for a 
compensable rating for malaria, under either the old or new 
version of Code 6304, are not met.  Thus a 0 percent rating 
for malaria is proper.  38 C.F.R. § 4.31.  The Board finds 
the preponderance of the evidence is against the claim for a 
compensable evaluation for malaria.  Thus the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

B.  TDIU

Total disability ratings for compensation based on individual 
unemployability (TDIU ratings) may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these 
percentage requirements are not met, entitlement to the 
benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not have the 
authority to assign an extraschedular TDIU rating in the 
first instance, although appropriate cases must be referred 
to the Director of the VA Compensation and Pension Service 
for such extraschedular consideration.  Bowling v. Principi, 
15 Vet.App. 1 (2001).

Impairment from non-service-connected disorders may not be 
considered in support of a claim for a TDIU rating.  38 
C.F.R. §§ 4.14, 4.19.

The veteran's service connected disabilities include PTSD 
(rated 50 percent) and malaria (rated 0 percent).  The 
combined service-connected disability rating is 50 percent.  
38 C.F.R. § 4.25.  Therefore, the veteran does not satisfy 
the percentage rating standards for a TDIU rating.  The Board 
must consider whether referal to the designated VA official, 
for consideration of a TDIU rating on an extraschedular 
basis, is warranted.  Bowling, supra.

For a veteran to prevail on a claim for a TDIU rating, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet.App. 361 
(1993).  

As discussed above, malaria is rated noncompensable; it 
is inactive and asymptomatic; and the evidence shows it 
has no adverse impact on employability.  

The Board, in 1999, denied a current PTSD rating in 
excess of 50 percent.  The evidence since then shows 
continued PTSD, although recent treatment and examnation 
records dated to 2001 primarily note non-service-
connected conditions including heart disease).  At a VA 
psychiatric examination in 2000, the Global Assessment 
of Functioning (GAF) score was 50, which does not 
suggest an inability to work, and even then the GAF 
score was based not just on service-connected PTSD, but 
also partly on non-service-connected mental problems 
including suspected organic brain syndrome secondary to 
cardiovascular disease.  The Board appreciates that the 
veteran, who had combat service in Vietnam, has genuine 
impairment from his PTSD, as reflected in the 
substantial 50 percent rating for such disorder, yet the 
evidence does not establish that PTSD is of a magnitude 
as would prevent him from working.  

The veteran currently is medically unable to work, but 
that is due to his multiple non-service-connected 
ailments, primarily cardiovascular disease.  His 
background includes less than a high school education.  
He has employment experience as a factory worker, and 
worked for one company from 1981 to 1995, at which point 
he had to stop due to cardiovascular disease and related 
treatment (including 1995 coronary artery bypass surgery 
for arteriosclerotic heart disease).  A 1997 Social 
Security Administration (SSA) decision awarded the 
veteran SSA disability benefits, based on a period of 
disability beginning 1995, and noted his disabilities 
included coronary artery disease, coronary surgery, 
migraine headaches, chronic obstructive pulmonary 
disease, chronic bronchitis, duodenal ulcer, hiatal 
hernia, left upper pulmonary nodule, cervical 
spondylosis, and osteomyelitis; the decision did not 
include any reference to the veteran's service-connected 
PTSD as a contributing factor to his unemployability.  

The weight of the evidence indicates that the veteran's 
service-connected disabilities, bearing in mind his 
individual background, do not preclude substantially gainful 
employment.  Therefore there is no basis for the Board to 
refer the case to the designated VA official for 
consideration of a TDIU rating on an extraschedular basis.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a TDIU rating must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.


ORDER

An increased (compensable) rating for malaria is denied.  

A total disability evaluation based upon individual 
unemployability is denied.  



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

